Case 2:17-cv-06882-MWF-AS Document 65 Filed 09/02/20 Page 1 of 8 Page ID #:519


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 17-6882-MWF (ASx)                        Date: September 2, 2020
 Title:   Sean Hall et al. v. Taylor Swift et al.

 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                              Court Reporter:
           Rita Sanchez                               Not Reported

           Attorneys Present for Plaintiff:           Attorneys Present for Defendant:
           None Present                               None Present

 Proceedings (In Chambers):             ORDER DENYING DEFENDANTS’ MOTION
                                        TO DISMISS

       The Court granted Defendants Taylor Swift, Karl Martin Sandberg, Karl Johan
 Schuster, Sony/ATV Music Publishing, LLC (“Sony”), Kobalt Music Publishing
 America Inc. (“Kobalt”), Big Machine Label Group, LLC (“Big Machine”), and
 Universal Music Group, Inc.’s (“Universal”) Motion to Dismiss (the “Motion”), on the
 ground that the disputed lyrics lacked sufficient originality to enjoy copyright
 protection. (Docket No. 30). Plaintiffs Nathan Butler and Sean Hall chose not to
 amend their complaint, but instead appealed the dismissal to the Ninth Circuit.
 (Docket No. 38).

         The Ninth Circuit reversed the dismissal on the ground that the originality of the
 lyrics could not be determined as a matter of law. Specifically, the Ninth Circuit
 determined in an amended memorandum (the “9th Circuit Memorandum) that that the
 allegations in the Complaint “plausibly alleged originality.” (9th Circuit Memorandum
 (Docket No. 49) at 2). The Ninth Circuit also stated that the Court could “consider
 [Defendants]’ alternative arguments” in support of the motion to dismiss “on remand.”
 (Id. at 2 n.1). The Court has received the Ninth Circuit mandate. (Docket No. 50).

       Based on the 9th Circuit Memorandum and following a telephonic status
 conference, the Court ordered “Plaintiffs and Defendants to each file a memorandum
 of no more than five pages regarding only (1) whether Plaintiffs’ claim fails because
 the unprotected ideas underlying the allegedly copied words merge with those words,

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:17-cv-06882-MWF-AS Document 65 Filed 09/02/20 Page 2 of 8 Page ID #:520


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 17-6882-MWF (ASx)                        Date: September 2, 2020
 Title:   Sean Hall et al. v. Taylor Swift et al.

 rendering them unprotectable too; and (2) whether Plaintiffs’ alleged decision to
 combine two public domain elements, players playing and haters hating, is not
 copyrightable, and whether plaintiffs’ and defendants’ alleged uses of these public
 domain elements are different in multiple respects and, as a result, are not virtually
 identical.” (Docket No. 58).

       Thereafter, Defendants filed their Supplemental Memorandum in Support of
 Their Motion to Dismiss (“Defendants’ Memo”) on August 11, 2020. (Docket No.
 59). On August 18, 2020, Plaintiffs filed their Response to Defendants’ Memo
 (“Plaintiffs’ Response”). (Docket No. 62). Thereafter, the parties also filed
 supplemental briefing regarding a new Ninth Circuit opinion. (Docket Nos. 63-64).

       The Court has read and considered all of the above filings.

        For the reasons set forth below, after considering the arguments raised, the
 Motion is DENIED. Plaintiffs’ claim does not fail based on the doctrine of merger;
 Plaintiffs have sufficiently alleged a protectable selection and arrangement or a
 sequence of creative expression; and Defendants’ use and Plaintiffs’ use as alleged is
 similar enough to survive the Motion. The Ninth Circuit has already reversed this
 Court’s legal conclusion that Plaintiffs’ claim did not survive because it was not
 original; while the arguments Defendants advance here are somewhat distinct, they are
 indisputably interrelated.

 I.    BACKGROUND

       The following is taken from the prior Order:

        Hall and Butler are co-authors and copyright owners of the musical composition
 titled Playas Gon’ Play. (Complaint ¶¶ 1-2, 15). 3LW, an all-girl group that gained
 popularity in the early 2000s, performed Playas Gon’ Play and released it to the public
 in May 2001. (Id. ¶¶ 15, 17). Playas Gon’ Play peaked at number 81 on Billboard’s
 Hot 100 chart and, on March 7, 2001, appeared as the number-seven video on TRL, a
 popular MTV music-video-request show at the time. (Id. ¶¶ 16, 18). 3LW also
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
Case 2:17-cv-06882-MWF-AS Document 65 Filed 09/02/20 Page 3 of 8 Page ID #:521


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 17-6882-MWF (ASx)                       Date: September 2, 2020
 Title:   Sean Hall et al. v. Taylor Swift et al.

 performed Playas Gon’ Play several times on national television, including on Regis &
 Kelly, MTV, and Fox Family. (Id. ¶ 19). The album that Playas Gon’ Play appeared
 on – 3LW, 3LW’s self-titled debut album – was certified platinum by the Recording
 Industry Association of America, meaning that more than 1,000,000 units were sold.
 (Id. ¶ 17).

        The chorus of Playas Gon’ Play consists of the following lyrics: “Playas, they
 gonna play / And haters, they gonna hate / Ballers, they gonna ball / Shot callers, they
 gonna call / That ain’t got nothin’ to do / With me and you / That’s the way it is /
 That’s the way it is.” (Id. ¶¶ 20, 25; Declaration of Peter Anderson (“Anderson Decl.”)
 (Docket No. 20-3), Ex. 2) (emphasis added). Plaintiffs acknowledge that the concepts
 of players / playas, haters, and player / playa haters were already firmly rooted in pop
 culture at the time Playas Gon’ Play was released, but allege that “[t]he combination of
 playas/players playing along with hatas/haters hating … was completely original and
 unique” when the song was released in 2001. (Complaint ¶ 20; see id. ¶ 20-25).

         In 2014, Swift, Sandberg, and Schuster co-authored the musical combination
 titled Shake it Off. (Id. ¶ 26). Swift performed and recorded the song, and it was
 released to the public in August 2014. (Id.). Shake it Off debuted at number one on
 Billboard’s Hot 100 chart and remained on the chart for 50 consecutive weeks. (Id.
 ¶ 35). More than 9,000,000 copies of Shake it Off have been sold, and more than
 6,000,000 copies of Swift’s album 1989 – the album featuring Shake it Off – have been
 sold. (Id. ¶¶ 35-36).

        The chorus of Shake it Off contains the following lyrics: “ ‘Cause the players
 gonna play, play, play, play, play / And the haters gonna hate, hate, hate, hate, hate /
 Baby I’m just gonna shake, shake, shake, shake, shake / Shake it off / Shake it off /
 Heartbreakers gonna break, break, break, break, break / And the fakers gonna fake,
 fake, fake, fake, fake / Baby I’m just gonna shake, shake, shake, shake, shake / Shake it
 off / Shake it off.” (Id. ¶¶ 27-28; Anderson Decl. Ex. 4) (emphasis added).



 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              3
Case 2:17-cv-06882-MWF-AS Document 65 Filed 09/02/20 Page 4 of 8 Page ID #:522


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 17-6882-MWF (ASx)                       Date: September 2, 2020
 Title:   Sean Hall et al. v. Taylor Swift et al.

       Plaintiffs allege that Sony and Kobalt co-own publishing rights in Shake it Off,
 Big Machine is Swift’s record label and released Shake it Off, and Universal distributes
 Shake it Off. (Id. ¶¶ 6-9).

       Plaintiffs assert a single claim of copyright infringement against all Defendants,
 premised upon the lyrical similarities between Playas Gon’ Play and Shake it Off. (Id.
 ¶¶ 41-50).

 II.   DISCUSSION

       A.     The Merger Doctrine Does Not Preclude Plaintiffs’ Claim at This
              Stage

        Defendants argue that Plaintiffs’ claim is precluded because the unprotected
 ideas underlying the alleged copied words merge with those words, rendering them
 unprotectable too. (Defendants’ Memo at 1-2). Defendants have not demonstrated
 merger as a matter of law, based on the allegations in the Complaint.

        “Merger means there is practically only one way to express an idea.” Rassamni
 v. Fresno Auto Spa, Inc., 365 F. Supp. 3d 1039, 1047 (E.D. Cal. 2019). The doctrine
 of merger is “a prophylactic device to ensure that courts do not unwittingly grant
 protection to an idea by granting exclusive rights to the only, or one of only a few,
 means of expressing that idea.” Id. “Under the merger doctrine, courts will not protect
 a copyrighted work from infringement if the idea underlying the work can be expressed
 only in one way, lest there be a monopoly on the underlying idea.” Id. (citing Ets-
 Hokin v. Skyy Spirits, Inc., 225 F.3d 1068, 1082 (9th Cir. 2000)).

        “In such an instance, it is said that the work’s idea and expression “merge.” Id.
 (citing Ets-Hokin, 225 F.3d at 1082). “Under the related doctrine of scènes à faire,
 courts will not protect a copyrighted work from infringement if the expression
 embodied in the work necessarily flows from a commonplace idea; like merger, the
 rationale is that there should be no monopoly on the underlying unprotectable idea.”

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              4
Case 2:17-cv-06882-MWF-AS Document 65 Filed 09/02/20 Page 5 of 8 Page ID #:523


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 17-6882-MWF (ASx)                       Date: September 2, 2020
 Title:   Sean Hall et al. v. Taylor Swift et al.

 Id. (citing Ets-Hokin, 225 F.3d at 1082). “[I]n the Ninth Circuit, both doctrines are
 treated as defenses to infringement.” Id. (citing Ets-Hokin, 225 F.3d at 1082)

        Here, at this stage the Court cannot conclude from the Complaint alone that
 merger applies. Defendants offer no authority – legal or from the pleadings – that the
 idea underlying Plaintiffs’ lyrics can only be expressed in one way. Defendants argue
 that the “general concept that ‘people will do what they will do’ is not a substantial
 similarity in idea” and that the “merger doctrine would be meaningless – and people
 could use copyrights to monopolize ideas – if the doctrine could be avoided merely by
 attributing an abstract idea to the work.” (Defendants’ Memo at 2). But, as Plaintiffs
 note, their lyrics, as alleged, are more complex than people will do what they will do,
 and it is not abundantly clear from the Complaint that there are sufficiently few means
 of expressing this idea. See, e.g., Rassamni v. Fresno Auto Spa, Inc., 365 F. Supp. 3d
 1039, 1049 (E.D. Cal. 2019) (denying motion to dismiss copyright of liability
 disclaimer on merger grounds because defendants “conclusion that a liability
 disclaimer can be expressed in only a few ways is unsubstantiated” and “[i]t is not
 readily apparent from the FAC that there are sufficiently few means of expressing the
 ideas in the disclaimer such that the ideas and expressions merge, or that the language
 of a disclaimer is akin, in the legal profession, to a stock scene or character”).

       Additionally, the Ninth Circuit’s determination that Plaintiffs have sufficiently
 alleged originality further dooms Defendants argument; Defendants point to no
 caselaw where a plaintiff plausibly alleged originality but failed on merger grounds,
 which makes sense. If the alleged material is deemed sufficiently original, it is unclear
 how it possibly could be so general to fail under the doctrine of merger.

        Accordingly, at this stage, the Court determines that Plaintiffs’ claim does not
 fail on merger or scenes-à-faire grounds.

       B.     Plaintiffs’ Selection and Arrangement Theory is Sufficiently Pled

       Defendants next argue that Plaintiffs’ claim fails because their allegation that
 they “originated the linguistic combination of playas/players playing along with
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              5
Case 2:17-cv-06882-MWF-AS Document 65 Filed 09/02/20 Page 6 of 8 Page ID #:524


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 17-6882-MWF (ASx)                        Date: September 2, 2020
 Title:   Sean Hall et al. v. Taylor Swift et al.

 hatas/haters hating” is not a plausible selection and arrangement claim” because the
 allegation “falls far short of the required selection and arrangement of ‘numerous’
 unprotectable elements.” (Defendants’ Memo at 3). Additionally, Defendants argue
 that “Plaintiffs’ claim of protection in combining just players play and haters hate, in
 the absence of elements [that] are particularly selected and arranged[,] amounts to
 nothing more than trying to copyright commonplace element.” (Id.). The Court
 disagrees.

       As a preliminary matter, as noted by Plaintiffs, the Ninth Circuit in this case
 implicitly determined that Plaintiffs’ creation is sufficiently creative to warrant
 protection at this stage in proceedings by reversing the Court’s prior granting of the
 Motion. Specifically, the Court previously concluded that “the lyrics in question are
 not sufficiently creative to warrant protection” because they were “too brief,
 unoriginal, and uncreative to warrant protection under the Copyright Act.” (Order at
 12-15) (emphasis added). The Ninth Circuit disagreed; determining that the Complaint
 “plausibly alleged originality.” (9th Circuit Memorandum at 2). Accordingly,
 Defendants’ argument is foreclosed.

        Additionally, with respect to Defendants’ arguments regarding the number of
 unprotectable elements, the Court is persuaded by Plaintiffs’ arguments that the Ninth
 Circuit has long distinguished between literary works and physical objects with respect
 to determining the number of unprotectable elements required to result in a protectable
 composition. See Shaw v. Lindheim, 919 F.2d 1353, 1360 (9th Cir. 1990) “By
 creating a discrete set of standards for determining the objective similarity of literary
 works, the law of this circuit has implicitly recognized the distinction between
 situations in which idea and expression merge in representational objects and those in
 which the idea is distinct from the written expression of a concept by a poet, a
 playwright, or a writer.”) overruled on other grounds by Skidmore as Tr. for Randy
 Craig Wolfe Tr. v. Zeppelin, 952 F.3d 1051 (9th Cir. 2020).

       A recent unpublished Ninth Circuit decision, Masterson v. Walt Disney Co., No.
 19-55650, 2020 WL 4435103 (9th Cir. Aug. 3, 2020), seemingly cuts against this
 recognition by holding that five similarities between a book of poetry, a movie script,
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              6
Case 2:17-cv-06882-MWF-AS Document 65 Filed 09/02/20 Page 7 of 8 Page ID #:525


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 17-6882-MWF (ASx)                        Date: September 2, 2020
 Title:   Sean Hall et al. v. Taylor Swift et al.

 and a movie were not “numerous or novel enough to warrant copyright protection.” Id.
 at * 3. However, pursuant to Ninth Circuit Rule 36-3, “[u]npublished dispositions and
 orders” from the Ninth Circuit “are not precedent.” Accordingly, Defendants’
 argument regarding the number of unprotectable elements is still foreclosed by the
 Ninth Circuit. To the extent there is tension between Masterson, on the one hand, and
 published decisions and the law of the case here, on the other, of course this Court will
 follow the published decisions and the law of the case.

        Indeed, with the exception of Masterson, none of the cases Defendants cite in
 support of their argument analyze literary works, which would include the lyrics at
 issue here. See, e.g., Satava v. Lowry, 323 F.3d 805, 811 (9th Cir. 2003) (glass
 sculptures of jellyfish); Lamps Plus, Inc. v. Seattle Lighting Fixture Co., 345 F.3d
 1140, 1147 (9th Cir. 2003) (lamps and lighting products). Based on the allegations,
 Plaintiffs plausibly argue that there are at least two, and perhaps as many as nine,
 creative choices that Defendants copied here. Whether that is true is subject to further
 discovery, dispositive motion practice, and perhaps fact-finding at trial; it cannot be
 resolved at this stage.

        Accordingly, Defendants’ arguments with respect to Plaintiffs’ creation and
 selection fails.

       C.     Plaintiffs Have Sufficiently Alleged Similarity

        Finally, Defendants argue that Plaintiffs’ and Defendants’ uses of the public
 domain elements are different in multiple respects and, as a result, are not virtually
 identical. (Defendants’ Memo at 3-4). Specifically, Defendants argue that “for works
 where there is a narrow range of available creative choices, the defendant’s work
 would necessarily have to be ‘virtually identical’ to the plaintiff’s work in order to be
 substantially similar,” and here that is not the case. (Id.). The Court disagrees.

       As noted by Defendants, the Ninth Circuit has clearly stated that “for works
 where there is a narrow range of available creative choices, the defendant’s work
 would necessarily have to be ‘virtually identical’ to the plaintiff’s work in order to be
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              7
Case 2:17-cv-06882-MWF-AS Document 65 Filed 09/02/20 Page 8 of 8 Page ID #:526


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

 Case No. CV 17-6882-MWF (ASx)                         Date: September 2, 2020
 Title:   Sean Hall et al. v. Taylor Swift et al.

 substantially similar.” Skidmore, 952 F.3d at 1076 n.13 (emphasis added). For the
 reasons stated above, the Court cannot determine at this stage that there is a “narrow
 range of available creative choices” in this case, accordingly the “virtually identical”
 standard does not apply. Thus, because a “selection and arrangement copyright is not
 always thin,” and because the Court cannot determine at this stage that the lyrics are
 not substantially similar, Defendants’ argument fails. Id.

         Accordingly, Plaintiffs have sufficiently alleged similarity.

 III.    CONCLUSION

         The Motion is DENIED. Defendants shall file their Answer by September 21,
 2020.

         IT IS SO ORDERED.




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              8
